DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed March 26, 2021.
Claims 1-10 and 12-14 have been amended and claim 15 has been canceled.  Claims 1-14 and 16 are pending and have been examined on the merits (claims 1 and 8 being independent).
The amendment filed March 26, 2021to the claims has been entered.
Examiner notes that Applicant have amended independent claim 1 filed 05/30/2021 due to the missing part of the claimed limitation (See pages 2-4 on Applicant’s Amendment/Req. Reconsideration after Non-Final Rejection filed 05/30/2021).
Response to Arguments
Applicant’s arguments and amendments filed March 26, 2021 have been fully considered.
Applicant argues: See Applicant responses filed 03/26/2021, pages 6-8
a. Regarding the phrase “a properly designed” in the claims 1 and 8 under the rejection of 35 USC 112(b), the amendment successfully addresses the rejection.  As such, the previous rejection has been withdrawn.
b. The phrase “can” renders claims 1, 4, 8, and 11 indefinite under 35 USC 112(b) because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. This is not a positive recitation of the action.  Independent claims 2-7, 9-14 and 16 are also rejected by way of dependency on a rejected claim. For instance, the claim limitation “the mobile bank can cruise along fixed routes and stop at fixed places” renders the claim indefinite does or does not cruise along fixed routes and stop at fixed places. Therefore, the phrase “can” renders the claim indefinite.
c. Regarding claims 3 and 10, the phrase “etc.” renders the claim(s) indefinite under the rejection of 35 USC 112(b), the amendment successfully addresses the rejection.  As such, the previous rejection has been withdrawn.
d. Regarding claims 3-4 and 10-11, the phrases “ABM”, “ATM”, ACBM”, “IMM”, “UBPM”, “AFEM”, “Pads”, “AI” and “Apps” render the claim(s) indefinite under the rejection of 35 USC 112(b), claims 3-4 and 10-11 still maintain the claim indefinite because the claim(s) include(s) an acronym that is a word formed by abbreviating a phrase by combining certain letters of words in the phrase, thereby rendering the scope of the claim(s) unascertainable even though they are described in ¶ [0003] of the Specification.
e. The reference Shah was filed on 01/15/2019 and the present invention was filed 10/23/2019 (foreign priority dated 08/14/2019 and (AIA  (FITF)) and thus Shah is a valid prior art with filing date. Therefore, Shah was before foreign priority dated 08/14/2019 and Shah still valid as a prior art under the 35 USC 103 rejection. As such, Applicant’s argument is not persuasive.
f. In consideration of Applicant’s arguments and amendments of independent claim 1 and 8, dependent claims 2-7, 9-10, and 12-14, clarifying citations with regard the Shah in view of Romary, La placa, and Mazetti references have been made to the 35 USC § 103 rejection.  As such, Applicant’s arguments are not persuasive
With regard to the rejections of claims 1-14 and 16 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 4, 8, and 11, the phrase “can” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Dependent claims 2-7, 9-14, and 16 are rejected for being dependent on a rejected claim.
In claims 3-4 and 10-11, the phrases “ABM”, “ATM”, ACBM”, “IMM”, “UBPM”, “AFEM”, “Pads”, “AI” and “Apps”  render the claim(s) indefinite because the claim(s) include(s) an acronym that is a word formed by abbreviating a phrase by combining certain letters of words in the phrase, thereby rendering the scope of the claim(s) unascertainable.
Dependent claims 2-7, 9-14, and 16 stand rejected under 35 U.S.C. 112(b) by virtue of their dependency on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-3, 5-6, 8-10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (hereinafter Shah), US Patent Number 10713632 B1 in view of Romary, US Publication Number 2009/0132407 A1.
Regarding claim 1:
Shah discloses the following:
A mobile bank, comprising: (Shah: See fig. 3 and abstract)
an automatic driving vehicle is equipped with one or several banking equipments to form a mobile bank, wherein the banking equipments can communicate with the bank server that runs the bank information system to process banking transactions or provide banking services through 5G or other wireless communication technology; (Shah: See column 2 lines 14-24: “The unmanned motorized vehicle may include a server for predicting a status of the mobile banking resource and predicting a user location, a controller configured to communicate with the server, and control the movement of the motorized vehicle to the user location based on the predicted status of the mobile banking resource. The unmanned motorized vehicle also includes a user interface module comprising a user input device configured to communicate with the controller and the server.”, and see also column 6 lines 22-51, column 7 lines 60-67)
Shah does not explicitly disclose the following, however Romary further teaches:
the mobile bank can cruise along fixed routes and stop at fixed places to provide service (reads on “vehicle 120 can be moved from one location to another. After vehicle 120 has been positioned at a desired location for conducting banking transactions, canopy 120 and conveyance system 140 can be deployed.”), or drive to appointed places at appointed times to provide service to customers who make appointments, or drive to places where people gather for events to provide service, or provide service to customers on board the vehicle during cruising, or provide service with a combination of above service modes. (Romary: See abstract and paragraph [0053])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify controlling the movement of the motorized vehicle (e.g., the unmanned motorized vehicle) to the user location based on the predicted status of the mobile banking resource of Shah to include vehicle can be moved from one location to another, as taught by Romary, in order to provide a banking service at an exact location.
Regarding claim 2:
Shah discloses the following:
The business mode of a mobile bank of claim 1, wherein the vehicle for the mobile bank is an unmanned robotic vehicle or an
Regarding claim 3:
Shah discloses the following:
The business mode of a mobile bank of claim 1, wherein the banking equipments include ABM, ATM, ACBM, IMM, UBPM, AFEM, computers, client machines and Pads, and also include Al investment advisor clients or Apps, Al loan advisor clients or Apps, stock and fund trading clients or Apps and insurance service clients or Apps. (Shah: See column 6 lines 22-27: “Mobile banking resource 140 may comprise mobile ATMs, autonomous ATMs, semi-autonomous ATMs, and manned or unmanned ATMs.” And column 11 lines 10-21: “ATM 240 may drive itself to the desired location based on predicted higher volume of banking service requests using machine learning or deep learning networks. One or more autonomous ATM 240 may self-drive to the desired location, as needed. In some embodiments, machine learning or deep learning networks may comprise, for example, an artificial intelligence system, a neural network, a deep-learning technique, a software implemented algorithm, or the like.” And column 14 lines 11-18: “once the user is authenticated, the user may be granted permission to initiate or perform a transaction, e.g., a banking transaction such as withdrawal of cash, deposit checks, check account balance, exchange foreign currency, etc.”)
Regarding claim 5:
Shah discloses the following:
The business mode of a mobile bank of claim 1, wherein there are one or several mobile banks servicing at on various routes at the same time; there are one or several mobile banks going to different appointed places to provide service to different customers who make appointments. (Shah: See column 5 lines 5-11: “Although FIG. 1 illustrates only one of each of network 110, user 120, database server 130, mobile banking resource 140, it is contemplated that mobile banking and column 12 lines 31-50: “more than one mobile 35 banking resources 140 and/or autonomous ATMs 240 may rendezvous and reallocate resources as necessary and/or desired. Referring to FIG. 3, mobile banking resources 140 (or autonomous ATM 240 (not shown)) may self-drive or self-deploy to a predicted location 310 at a predicted time of increased banking activity. For example, predicted location 310 may be a food-truck park, a sports event, a concert, a social gathering, a state fair, etc. In some embodiments, machine learning networks, artificial intelligence networks, deep learning algorithms, etc. may be employed to teach autonomous ATM 240 or mobile banking resource 140 to predict locations and times of increased banking activity. Machine learning networks may be employed to predict user activity based on information associated with user 120, user 50 preferences, user behavior, etc.” and column 13 lines 15-35: “the controller may communicate with the user via a user's mobile device to indicate expected time of arrival, real-time status, and real-time location information, etc. The controller may also be configured to initiate the user authentication process beforehand or engage the user in a conversation to enhance user experience.”, and see also column 5 lines 13-60 and column 10 lines 35-45)
Regarding claim 6:
Shah does not explicitly disclose the following, however Romary further teaches:
The business mode of a mobile bank of claim 1, wherein the mobile bank is either staffed with bank staff, or no bank staff is assigned on board the mobile bank on duty, the mobile bank can also be equipped with bank service robots. (Romary: See paragraph [0009] “the present invention is to provide a transaction drawer adjacent the teller window which is also at comfortable and proper height for use by both the banking personnel inside the banking vehicle and the Notes: Examiner is confused to interpret this limitation because of “the mobile bank is either…, or no bank staff…., the mobile bank can also….” Therefore, Examiner will interpret as the mobile bank with a bank staff.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify controlling the movement of the motorized vehicle (e.g., the unmanned motorized vehicle) to the user location based on the predicted status of the mobile banking resource of Shah to include a banking personnel, as taught by Romary, in order to provide a banking service with a bank staff.
Regarding claim 8:
Shah discloses the following:
A system for a mobile bank, comprising: (Shah: See fig. 3 and abstract)
a bank server that runs the bank information system; and an automatic driving vehicle which is equipped with one or several banking equipments to form a mobile bank, wherein the banking equipments can communicate with the said bank server to process banking transactions or provide banking services through 5G or other wireless communication technology. (Shah: See column 2 lines 14-24: “The unmanned motorized vehicle may include a server for predicting a status of the mobile banking resource and predicting a user location, a controller configured to communicate with the server, and control the movement of the motorized vehicle to the user location based on the predicted status of the mobile banking resource. The unmanned motorized vehicle also includes a user interface module comprising a user input device configured to communicate with the controller and the server.”, and see also column 6 lines 22-51, column 7 lines 60-67)
Regarding claim 16:

The system of claim 8, wherein the mobile bank can cruise (reads on “vehicle 120 can be moved from one location to another. After vehicle 120 has been positioned at a desired location for conducting banking transactions, canopy 120 and conveyance system 140 can be deployed.”) along fixed routes and stop at fixed places to provide service, or drive to appointed places at appointed times to provide service to customers who make appointments, or drive to places where people gather for events to provide service, or provide service to customers on board the vehicle during cruising, or provide service with a combination of above service modes.   (Romary: See paragraph [0053])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify controlling the movement of the motorized vehicle (e.g., the unmanned motorized vehicle) to the user location based on the predicted status of the mobile banking resource of Shah to include vehicle can be moved from one location to another, as taught by Romary, in order to provide a banking service at an exact location.
Regarding claim 9: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 10: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 12: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Romary in further view of La Placa, US Publication Number 20170372429 A1
Regarding claim 4:
Shah and Romary do not explicitly disclose the following, however La Placa further teaches:
The business mode of a mobile bank of claim 1, wherein the bank server can also run one or several services among Al Investment advisor, Al loan advisor, stock and fund trading system and insurance service system, correspondently the mobile bank is equipped with one or several clients or Apps among Al investment advisor clients or Apps, Al loan advisor clients or Apps, stock and fund trading clients or Apps and insurance service clients or Apps. (La Placa: See paragraph [0006] “The invention involves a mobile application that acts as a virtual assistant for a user. The mobile application is connected via the Internet to a cloud-based service that collects data from a wide range of user-specific and public data sources. The cloud-based service collects financial data from users' bank accounts, insurance accounts, and investment accounts (among others), and also collects data from users' "online footprints"….. Additionally, the service would track public financial data, such as stock and bond prices and financial and other news, in order to obtain and maintain a complete picture of a user's "surroundings". With this data in hand, the system according to the invention applies artificial intelligence (AI) techniques to the analysis of this data, with the goal of identifying changes, actions and activities in the user's online footprint or surroundings; analyzes the changes, actions, and activities (i.e., "events") as they occur, and identifies needs, relationships, or interactions between social, financial, and other user accounts that may be indicated by the observed events…... The AI then generates proactive notifications and provides them to the user via a mobile application or other suitable communications means, 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify controlling the movement of the motorized vehicle (e.g., the unmanned motorized vehicle) to the user location based on the predicted status of the mobile banking resource of Shah to include financial assistants using artificial intelligence (AI) techniques to the customer, as taught by La Placa, in order to provide more accurate suggestions to the customer.
Regarding claim 11: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Romary in further view of Mazetti et al. (hereinafter Mazetti), US Publication Number 2018/0260778 A1.
Regarding claim 7:
Shah and Romary do not explicitly disclose the following, however Mazetti further teaches:
The business mode of a mobile bank of claim 1, wherein the doors of the mobile bank open automatically when stopping to provide service, or they are opened by bank cards or by face recognition of a customer. (Mazetti: See paragraph [0058] “a customer registers using her/his credit card or bank account card and opens a door on the autonomous vending vehicle. The customer receives one or several items from the vehicle and upon exit is charged for the item.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify controlling the movement of the motorized vehicle (e.g., the 
Regarding claim 14: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
June 2, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/4/2021